14-10026-tmd Doc#80 Filed 05/11/20 Entered 05/11/20 10:53:37 Main Document Pg 1 of
                                        20

                                   UNITED STATES BANKRUPTCY COURT
                                      WESTERN DISTRICT OF TEXAS
                                            AUSTIN DIVISION

    In re:                                         §     Case No. 14-10026-TMD
                                                   §
    VALERIE GARZA LOPEZ                            §
                                                   §
                                                   §
                        Debtor(s)                  §

             CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
             CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                        AND APPLICATION TO BE DISCHARGED (TDR)

           Ron Satija, chapter 7 trustee, submits this Final Account, Certification that the Estate
    has been Fully Administered and Application to be Discharged.

         1)       All funds on hand have been distributed in accordance with the Trustee’s Final
  Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
  administered and all assets and funds which have come under the trustee’s control in this case
  have been properly accounted for as provided by law. The trustee hereby requests to be
  discharged from further duties as a trustee.

         2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
  claims discharged without payment, and expenses of administration is provided below:



  Assets Abandoned:             $2,787.50               Assets Exempt:        $21,350.00
  (without deducting any secured claims)



  Total Distributions to                                Claims Discharged
  Claimants:                        $16,656.11          Without Payment:      $222,928.09

  Total Expenses of
  Administration:                   $19,301.56


          3)      Total gross receipts of $37,036.67 (see Exhibit 1), minus funds paid to the
  debtor(s) and third parties of $1,079.00 (see Exhibit 2), yielded net receipts of $35,957.67 from
  the liquidation of the property of the estate, which was distributed as follows:




  UST Form 101-7-TDR (10/1/2010)
14-10026-tmd Doc#80 Filed 05/11/20 Entered 05/11/20 10:53:37 Main Document Pg 2 of
                                        20



                                     CLAIMS           CLAIMS             CLAIMS               CLAIMS
                                   SCHEDULED         ASSERTED           ALLOWED                PAID
    Secured Claims
    (from Exhibit 3)                 $22,300.00        $21,726.00                $0.00               $0.00
    Priority Claims:
        Chapter 7
        Admin. Fees and                     NA         $19,301.56           $19,301.56         $19,301.56
        Charges
         (from Exhibit 4)
        Prior Chapter
        Admin. Fees and                     NA               $0.00               $0.00               $0.00
        Charges (from
        Exhibit 5)
        Priority
        Unsecured                      $800.00               $0.00               $0.00               $0.00
        Claims
        (From Exhibit 6)
    General Unsecured
    Claims (from                    $134,827.00       $103,957.20         $103,957.20          $16,656.11
    Exhibit 7)
             Total
       Disbursements                $157,927.00       $144,984.76         $123,258.76          $35,957.67

          4). This case was originally filed under chapter 7 on 01/06/2014. The case was pending
    for 76 months.

         5). All estate bank statements, deposit slips, and canceled checks have been submitted to
    the United States Trustee.

          6). An individual estate property record and report showing the final accounting of the
    assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
    each estate bank account, showing the final accounting of the receipts and disbursements of
    estate funds is attached as Exhibit 9.

         Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
    foregoing report is true and correct.

           Dated: 05/06/2020                              By: /s/ Ron Satija
                                                          /Ro Trustee
                                                          n
                                                          Sati
                                                          ja


    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. § 1320.4(a)(2) applies.



  UST Form 101-7-TDR (10/1/2010)
14-10026-tmd Doc#80 Filed 05/11/20 Entered 05/11/20 10:53:37 Main Document Pg 3 of
                                        20

                                                   EXHIBITS TO
                                                  FINAL ACCOUNT

   EXHIBIT 1 – GROSS RECEIPTS

                          DESCRIPTION                                     UNIFORM                          AMOUNT
                                                                         TRAN. CODE                       RECEIVED
  AR - Florencio and Juanita Pruneda 502 Calle Real, Sonora, TX             1121-000                        $11,161.00
  potential 2013 tax refund                                                 1124-000                           $867.00
  3884 W. State Loop 291, Roosevelt, TX 76874 Community                     1141-000                        $17,000.00
  Property (property is only in husband's name, but was purchased
  1975 Stock Trailer                                                        1141-000                           $750.00
  1977 Stock Trailer                                                        1141-000                         $1,250.00
  1994 Dodge Truck                                                          1141-000                         $1,000.00
  2007 3-Horse Slant Trailer                                                1141-000                         $4,500.00
  Honda ATV                                                                 1141-000                           $250.00
  Yamaha ATV                                                                1141-000                           $250.00
  Interest on payment plan for tax refund                                   1224-000                                $8.67
  TOTAL GROSS RECEIPTS                                                                                      $37,036.67

   The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

   EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                 PAYEE                                 DESCRIPTION                       UNIFOR             AMOUNT
                                                                                            M                  PAID
                                                                                          TRAN.
                                                                                          CODE
  01/02/17 $153.00 pmt processed after Funds to Third Parties                            8500-002              $153.00
  bids closed
  02/05/17 $153.00 pmt processed after Funds to Third Parties                            8500-002              $153.00
  bids closed
  03/03/17 $153.00 pmt processed after Funds to Third Parties                            8500-002              $153.00
  bids closed
  04/01/17 $153.00 pmt processed after Funds to Third Parties                            8500-002              $153.00
  bids closed
  04/21/17 $153.00 pmt processed after Funds to Third Parties                            8500-002              $153.00
  bids closed
  05/31/17 $153.00 pmt processed after Funds to Third Parties                            8500-002              $153.00
  bids closed
  07/10/17 $153.00 pmt processed after Funds to Third Parties                            8500-002                   $8.00
  bids closed
  12/06/16 $153.00 pmt processed after Funds to Third Parties                            8500-002              $153.00
  bids closed
  TOTAL FUNDS PAID TO                                                                                        $1,079.00
  DEBTOR AND THIRD PARTIES


   EXHIBIT 3 – SECURED CLAIMS


  UST Form 101-7-TDR (10/1/2010)
14-10026-tmd Doc#80 Filed 05/11/20 Entered 05/11/20 10:53:37 Main Document Pg 4 of
                                        20

   CLAIM           CLAIMANT          UNIFORM        CLAIMS              CLAIMS   CLAIMS             CLAIMS
  NUMBER                            TRAN. CODE   SCHEDULED            ASSERTED ALLOWED                PAID
       1        Junction National     4210-000           $0.00          $21,726.00         $0.00        $0.00
                Bank
                Junction National     4210-000      $22,000.00                $0.00        $0.00        $0.00
                Bank
                Kimble County         4800-000        $300.00                 $0.00        $0.00        $0.00
                Tax Assessor-
                Collector
  TOTAL SECURED CLAIMS                              $22,300.00          $21,726.00         $0.00        $0.00


   EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

           PAYEE             UNIFORM            CLAIMS        CLAIMS              CLAIMS            CLAIMS
                            TRAN. CODE       SCHEDULED      ASSERTED            ALLOWED               PAID
  Ron Satija, Trustee          2100-000            NA             $4,345.77       $4,345.77         $4,345.77
  Ron Satija, Trustee          2200-000            NA             $2,362.95       $2,362.95         $2,362.95
  International Sureties,      2300-000            NA               $44.48             $44.48         $44.48
  Ltd
  Independent Bank             2600-000            NA               $34.79             $34.79         $34.79
  Integrity Bank               2600-000            NA             $1,673.85       $1,673.85         $1,673.85
  Kimble County                2700-000            NA               $61.00             $61.00         $61.00
  District Clerk
  Curtis Law Firm              3210-600            NA             $9,478.75       $9,478.75         $9,478.75
  PLLC - fees & exp per
  odr d 07/08/16 dkt 60,
  Special Counsel for
  Trustee
  Curtis Law Firm              3220-610            NA              $594.47            $594.47        $594.47
  PLLC - fees & exp per
  odr d 07/08/16 dkt 60,
  Special Counsel for
  Trustee
  John Mosley - Odr            3410-000            NA              $680.00            $680.00        $680.00
  pay fees & exp d
  06/18/18 dkt 70,
  Accountant for
  Trustee
  John Mosley - Odr            3420-000            NA               $25.50             $25.50         $25.50
  pay fees & exp d
  06/18/18 dkt 70,
  Accountant for
  Trustee
  TOTAL CHAPTER 7 ADMIN. FEES AND                  NA            $19,301.56      $19,301.56        $19,301.56
  CHARGES


   EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES
   NONE



  UST Form 101-7-TDR (10/1/2010)
14-10026-tmd Doc#80 Filed 05/11/20 Entered 05/11/20 10:53:37 Main Document Pg 5 of
                                        20

   EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

   CLAIM          CLAIMANT           UNIFORM         CLAIMS         CLAIMS         CLAIMS       CLAIMS
  NUMBER                            TRAN. CODE    SCHEDULED       ASSERTED       ALLOWED          PAID
                Internal Revenue     5800-000          $800.00           $0.00         $0.00        $0.00
                Service
  TOTAL PRIORITY UNSECURED CLAIMS                      $800.00           $0.00         $0.00        $0.00


   EXHIBIT 7 – GENERAL UNSECURED CLAIMS

   CLAIM          CLAIMANT           UNIFORM        CLAIMS         CLAIMS          CLAIMS       CLAIMS
  NUMBER                            TRAN. CODE   SCHEDULED       ASSERTED        ALLOWED          PAID
       2        American             7100-000           $0.00      $8,045.64       $8,045.64    $1,289.09
                InfoSource LP
       3        Quantum3 Group       7100-000           $0.00       $439.65         $439.65       $70.44
                LLC
       4        Quantum3 Group       7100-000           $0.00      $1,189.00       $1,189.00     $190.50
                LLC
       5        Quantum3 Group       7100-000           $0.00       $807.52         $807.52      $129.38
                LLC
       6        Capital Recovery     7100-000           $0.00      $6,087.68       $6,087.68        $0.00
                V, LLC
                Clerk, US            7100-001           $0.00          $0.00           $0.00     $975.37
                Bankruptcy Court
                (Claim No. 6;
                Capital Recovery
                V, LLC)
       7        Capital Recovery     7100-000           $0.00      $2,296.92       $2,296.92        $0.00
                V, LLC
                Clerk, US            7100-001           $0.00          $0.00           $0.00     $368.01
                Bankruptcy Court
                (Claim No. 7;
                Capital Recovery
                V, LLC)
       8        Progeny II, Inc.     7100-000           $0.00     $85,090.79      $85,090.79        $0.00
                Clerk, US            7100-001           $0.00          $0.00           $0.00   $13,633.32
                Bankruptcy Court
                (Claim No. 8;
                Progeny II, Inc.)
                Area Wholesale       7100-000      $13,433.00          $0.00           $0.00        $0.00
                Tire Company,
                LLC
                Capital One          7100-000       $3,763.00          $0.00           $0.00        $0.00
                Capital One          7100-000        $410.00           $0.00           $0.00        $0.00
                Chadwicks            7100-000       $1,189.00          $0.00           $0.00        $0.00
                Citi                 7100-000       $1,750.00          $0.00           $0.00        $0.00
                Bank/Comenity
                Dillards             7100-000       $6,087.00          $0.00           $0.00        $0.00
                First State Bank     7100-000      $10,204.00          $0.00           $0.00        $0.00


  UST Form 101-7-TDR (10/1/2010)
14-10026-tmd Doc#80 Filed 05/11/20 Entered 05/11/20 10:53:37 Main Document Pg 6 of
                                        20

                HSBC Bank          7100-000      $411.00          $0.00         $0.00        $0.00
                Internal Revenue   7100-000         $0.00         $0.00         $0.00        $0.00
                Service
                Ojeda Law Office   7100-000      $825.00          $0.00         $0.00        $0.00
                One Stop Plus      7100-000      $807.00          $0.00         $0.00        $0.00
                Sams/GE Capital    7100-000     $9,168.00         $0.00         $0.00        $0.00
                Smithco            7100-000    $36,000.00         $0.00         $0.00        $0.00
                Marketing Corp
                Smithco            7100-000    $30,000.00         $0.00         $0.00        $0.00
                Marketing Corp
                Smithco            7100-000    $10,000.00         $0.00         $0.00        $0.00
                Marketing Corp
                Target National    7100-000     $8,045.00         $0.00         $0.00        $0.00
                Bank
                The Avenue         7100-000      $439.00          $0.00         $0.00        $0.00
                WAL MART           7100-000     $2,296.00         $0.00         $0.00        $0.00
                William Keaton     7100-000         $0.00         $0.00         $0.00        $0.00
                Blackburn
  TOTAL GENERAL UNSECURED CLAIMS              $134,827.00   $103,957.20   $103,957.20   $16,656.11




  UST Form 101-7-TDR (10/1/2010)
                                         14-10026-tmd Doc#80 Filed 05/11/20 Entered
                                                                                FORM 1
                                                                                      05/11/20 10:53:37 Main Document Pg 7 of
                                                                                  20
                                                            INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT               Page No:                                                                  1              Exhibit 8
                                                                                                           ASSET CASES

Case No.:                       14-10026-TMD                                                                                                                 Trustee Name:                            Ron Satija
Case Name:                      LOPEZ, VALERIE GARZA                                                                                                         Date Filed (f) or Converted (c):         01/06/2014 (f)
For the Period Ending:          5/6/2020                                                                                                                     §341(a) Meeting Date:                    02/06/2014
                                                                                                                                                             Claims Bar Date:                         09/29/2014

                                    1                                                 2                             3                                4                        5                                        6

                           Asset Description                                       Petition/                Estimated Net Value                   Property               Sales/Funds            Asset Fully Administered (FA)/
                            (Scheduled and                                       Unscheduled               (Value Determined by                   Abandoned              Received by            Gross Value of Remaining Assets
                       Unscheduled (u) Property)                                    Value                         Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                                          Less Liens, Exemptions,
                                                                                                             and Other Costs)

 Ref. #
1         1993 14' X 46' Mobile Home Homestead                                        $10,890.00                                    $0.00                                           $0.00                                         FA
2       3884 W. State Loop 291, Roosevelt, TX 76874                                $18,440.00                               $17,000.00                                       $17,000.00                                           FA
       Community Property (property is only in
       husband's name, but was purchased during the
       marriage.) (Debtor has a 1/2 interest) (Value =
       $36,880)
Asset Notes:     asset per odr 05/22/14 dkt 25; part of $25k settle per odr 11/03 dkt 48
3         Bank accounts                                                                    $110.00                                  $0.00                                           $0.00                                         FA
4         Household Goods                                                                 $2,500.00                                 $0.00                                           $0.00                                         FA
5         Clothing                                                                         $500.00                                  $0.00                                           $0.00                                         FA
6         Jewelry                                                                          $150.00                                  $0.00                                           $0.00                                         FA
7         Firearms                                                                         $800.00                                  $0.00                                           $0.00                                         FA
Asset Notes:         amend scheds still using the wrong exemptions 05-14-14
8         Whole Life                                                                      $1,000.00                                 $0.00                                           $0.00                                         FA
9      AR - Florencio and Juanita Pruneda 502 Calle                             $13,000.00                                   $9,811.00                                       $11,161.00                                           FA
       Real, Sonora, TX
Asset Notes:    asset value $26,000 50% owned by debtor's brother; settle order debtor's share IS asset 11/03/14 dkt 48
10        1999 Chevrolet Silverado                                                        $4,350.00                                 $0.00                                           $0.00                                         FA
Asset Notes:         $675 d5
11        1979 Chevrolet Truck                                                             $875.00                                  $0.00           OA                              $0.00                                         FA
Asset Notes:         asset per odr 05/22/14 dkt 25; settle order NOT asset 11/03/14 dkt 48
12        2007 Dodge Truck                                                                     $0.00                                $0.00           OA                              $0.00                                         FA
Asset Notes:         asset per odr 05/22/14 dkt 25; settle order NOT asset 11/03/14 dkt 48
13        1994 Dodge Truck                                                                     $0.00                         $1,000.00                                        $1,000.00                                           FA
Asset Notes:         32% of lien $22,000; asset per odr 05/22/14 dkt 25; part of $25k settle per odr 11/03 dkt 48
14        Honda ATV                                                                        $250.00                             $250.00                                            $250.00                                         FA
Asset Notes:         asset per odr 05/22/14 dkt 25; part of $25k settle per odr 11/03 dkt 48
15        Yamaha ATV                                                                       $100.00                                  $0.00           OA                              $0.00                                         FA
Asset Notes:         asset per odr 05/22/14 dkt 25; settle order NOT asset 11/03/14 dkt 48
16        Yamaha ATV                                                                       $100.00                             $250.00                                            $250.00                                         FA
                                         14-10026-tmd Doc#80 Filed 05/11/20 Entered
                                                                                FORM 1
                                                                                      05/11/20 10:53:37 Main Document Pg 8 of
                                                                                  20
                                                            INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT               Page No:                                                                 2              Exhibit 8
                                                                                                          ASSET CASES

Case No.:                        14-10026-TMD                                                                                                               Trustee Name:                             Ron Satija
Case Name:                       LOPEZ, VALERIE GARZA                                                                                                       Date Filed (f) or Converted (c):          01/06/2014 (f)
For the Period Ending:           5/6/2020                                                                                                                   §341(a) Meeting Date:                     02/06/2014
                                                                                                                                                            Claims Bar Date:                          09/29/2014

                                     1                                               2                             3                                4                        5                                         6

                          Asset Description                                       Petition/                Estimated Net Value                   Property               Sales/Funds            Asset Fully Administered (FA)/
                           (Scheduled and                                       Unscheduled               (Value Determined by                   Abandoned              Received by            Gross Value of Remaining Assets
                      Unscheduled (u) Property)                                    Value                         Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                                         Less Liens, Exemptions,
                                                                                                            and Other Costs)

Asset Notes:        asset per odr 05/22/14 dkt 25; part of $25k settle per odr 11/03 dkt 48
 Ref. #
17      Stock Trailer                                                                     $250.00                                  $0.00                                           $0.00                                         FA
Asset Notes:        testified at 2004 exam that his is sole property of ex-spouse
18       1975 Stock Trailer                                                                   $0.00                           $750.00                                            $750.00                                         FA
Asset Notes:        25% of lien $22,000; asset per odr 05/22/14 dkt 25; part of $25k settle per odr 11/03 dkt 48
19       1977 Stock Trailer                                                              $1,250.00                          $1,250.00                                        $1,250.00                                           FA
Asset Notes:        asset per odr 05/22/14 dkt 25; part of $25k settle per odr 11/03 dkt 48
20       1995 Flat Bed Trailer                                                                $0.00                                $0.00           OA                              $0.00                                         FA
Asset Notes:        43% of lien $22,000; asset per odr 05/22/14 dkt 25; settle order NOT asset 11/03/14 dkt 48
21       2007 3-Horse Slant Trailer                                                      $5,000.00                          $4,500.00                                        $4,500.00                                           FA
Asset Notes:        asset per odr 05/22/14 dkt 25; part of $25k settle per odr 11/03 dkt 48
22       Welding Trailer                                                                  $250.00                                  $0.00                                           $0.00                                         FA
Asset Notes:        testified at 2004 exam that his is sole property of ex-spouse
23       1985 Chevrolet Truck                                                            $1,012.50                                 $0.00           OA                              $0.00                                         FA
Asset Notes:        asset per odr 05/22/14 dkt 25; settle order NOT asset 11/03/14 dkt 48
24       potential 2013 tax refund                                                            $0.00                           $867.00                                            $867.00                                         FA
25       3 horses                                                                        Unknown                                   $0.00                                           $0.00                                         FA
Asset Notes:        asset per odr 05/22/14 dkt 25; part of $25k settle per odr 11/03 dkt 48
26       Interest on payment plan for tax refund                      (u)                     $0.00                                $8.67                                           $8.67                                         FA


TOTALS (Excluding unknown value)                                                                                                                                                                    Gross Value of Remaining Assets
                                                                                      $60,827.50                          $35,686.67                                         $37,036.67                                     $0.00




     Major Activities affecting case closing:
      05/06/2020        TDR TO UST
      04/09/2020        filed unclaimed report
      03/14/2020        prep unclm funds report
      06/20/2019        TFR approved
      05/23/2019        TFR Filed at Court
                                    14-10026-tmd Doc#80 Filed 05/11/20 Entered
                                                                           FORM 1
                                                                                 05/11/20 10:53:37 Main Document Pg 9 of
                                                                             20
                                                       INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT               Page No:                                                              3              Exhibit 8
                                                                                                     ASSET CASES

Case No.:                  14-10026-TMD                                                                                                             Trustee Name:                            Ron Satija
Case Name:                 LOPEZ, VALERIE GARZA                                                                                                     Date Filed (f) or Converted (c):         01/06/2014 (f)
For the Period Ending:     5/6/2020                                                                                                                 §341(a) Meeting Date:                    02/06/2014
                                                                                                                                                    Claims Bar Date:                         09/29/2014

                               1                                               2                              3                             4                        5                                        6

                       Asset Description                                    Petition/                 Estimated Net Value                Property               Sales/Funds            Asset Fully Administered (FA)/
                        (Scheduled and                                    Unscheduled                (Value Determined by                Abandoned              Received by            Gross Value of Remaining Assets
                   Unscheduled (u) Property)                                 Value                          Trustee,               OA =§ 554(a) abandon.         the Estate
                                                                                                    Less Liens, Exemptions,
                                                                                                       and Other Costs)

     04/04/2019     TFR submitted to UST
     04/02/2019     TFR to RS for Review
     06/26/2018     rec'd 505b resp 2014 rtn selected for audit by 12/26/18
     06/18/2018     Odr pay Mosley
     06/09/2018     mailed estate tax rtns Fed 2014
     06/08/2018     TTE ntc of sale
     05/22/2018     Mosley Fee app
     11/01/2017     emailed Sid & D explaining that we did not receive ck 1883 from Pruneda and she will need to reissue to Sid.
     10/23/2017     Odr hire Mosley
     09/27/2017     MTH Mosley
     09/25/2017     FWD info to hire Mosley
     08/24/2017     emailed D w/instructions to make note pmts to asset buyer from this date forward
     08/23/2017     Odr MTS note
     07/31/2017     MTS Note filed
     07/28/2017     Motion to Sell Note filed
     07/28/2017     steps for case closing: finalize sale of note; conclude payment plan; final estate tax return; TFR
     01/17/2017     QM - RS to prepare mtn to sell to Bellamy
     10/27/2016     QM - working on selling note. Deadline 11/10
     07/11/2016     QM: counsel fee app approved and paid
     06/13/2016     CC fee app filed
     03/11/2016     QM - SMK to work on selling note
     12/21/2015     Odr clm 1
     12/07/2015     Case review RS & SMK - send out bids on note; chk w/IRS re: 2013 rtn rqst sent Sept
     11/19/2015     Obj clm 1 Junction filed
     07/28/2015     RS SMK - quarterly case review - send note out for bids
     01/16/2015     Case review RS & SMK - allocate funds; ask SM Finan if they will buy note; atty fee app
     11/14/2014     TTE's Ntc Abandon Personal Property
     11/03/2014     ODR Settle
     10/31/2014     Settle mtn
     10/09/2014     rec'd original clm for First State Bank in TTE's office
     09/30/2014     Case review RS & SMK - need 2013 rtn - sell AR note - collect on assets sold to spouse
     09/22/2014     ODR hire Lightfoot
     08/28/2014     MTH Broker
                                   14-10026-tmd Doc#80 Filed 05/11/20 Entered  05/11/20 10:53:37 Main Document Pg 10 of
                                                                          FORM 1
                                                                            20
                                                      INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT               Page No:                                                            4              Exhibit 8
                                                                                                   ASSET CASES

Case No.:                  14-10026-TMD                                                                                                          Trustee Name:                            Ron Satija
Case Name:                 LOPEZ, VALERIE GARZA                                                                                                  Date Filed (f) or Converted (c):         01/06/2014 (f)
For the Period Ending:     5/6/2020                                                                                                              §341(a) Meeting Date:                    02/06/2014
                                                                                                                                                 Claims Bar Date:                         09/29/2014

                               1                                              2                            3                             4                        5                                        6

                       Asset Description                                   Petition/                Estimated Net Value               Property               Sales/Funds            Asset Fully Administered (FA)/
                        (Scheduled and                                   Unscheduled               (Value Determined by               Abandoned              Received by            Gross Value of Remaining Assets
                   Unscheduled (u) Property)                                Value                         Trustee,              OA =§ 554(a) abandon.         the Estate
                                                                                                  Less Liens, Exemptions,
                                                                                                     and Other Costs)

     08/11/2014     CC mailed mtn for new trial
     06/19/2014     Quarterly Case review RJS & SMK: need 2013 rtn - sell AR - broker to contact spouse
     06/12/2014     attached Ex C for MTH Curtis
     05/23/2014     ODR mtn to determine prop of estate
     05/20/2014     AGD ODR OBJ Exempts
     05/14/2014     Debtors amended scheds ABC
     05/06/2014     ODR allow ext of deadlines
     04/30/2014     TTE's mtn determine prop & for t-o
     04/15/2014     TTE's resp to Debtors resp
     04/14/2014     Debtor's resp to TTE's obj exempts
     04/01/2014     ltr to t-o AR funds by 04/10
     03/25/2014     MTH Curtis
     03/24/2014     Obj Exempts
     03/12/2014     RJS/SMK Case Review - will review before obj d/l passes
     02/07/2014     Faxed IRS turnover request


Initial Projected Date Of Final Report (TFR):        06/30/2015                          Current Projected Date Of Final Report (TFR):       09/30/2018               /s/ RON SATIJA
                                                                                                                                                                      RON SATIJA
                                     14-10026-tmd Doc#80 Filed 05/11/20 Entered
                                                                          FORM  05/11/20
                                                                                  2      10:53:37 Main Document Pg Page
                                                                                                                   11 No:
                                                                                                                        of 1                                                     Exhibit 9
                                                                             20
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          14-10026-TMD                                                                            Trustee Name:                      Ron Satija
 Case Name:                        LOPEZ, VALERIE GARZA                                                                    Bank Name:                         Independent Bank
Primary Taxpayer ID #:             **-***7038                                                                              Checking Acct #:                  ******0026
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:
For Period Beginning:              1/6/2014                                                                                Blanket bond (per case limit):     $89,692,000.00
For Period Ending:                 5/6/2020                                                                                Separate bond (if applicable):

       1                2                                 3                                       4                                             5                6                       7

   Transaction       Check /                          Paid to/            Description of Transaction                        Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                       Received From                                                           Tran Code            $                $


06/02/2014            (9)      Debtor                              d 5/21/14 MO 17-002177618 contract for deed funds for    1121-000            $612.00                                       $612.00
                                                                   1/2 monthly note pmt
06/20/2014            (9)      Juanita Pruneda                     d 6/12/14 ck 1572 funds for 1/2 monthly note pmt         1121-000            $153.00                                       $765.00
06/30/2014                     Integrity Bank                      Bank Service Fee                                         2600-000                                  $0.85                   $764.15
07/31/2014            (9)      Juanita Pruneda                     ck 1592 d 07-03-14 funds for 1/2 monthly note pmt        1122-000            $153.00                                       $917.15
07/31/2014                     Integrity Bank                      Bank Service Fee                                         2600-000                                  $1.23                   $915.92
08/14/2014           7001      Kimble County District Clerk        re: cause no. DCV-2014-1426 filing fees Kimble County    2700-000                                 $61.00                   $854.92
                                                                   Motion for New Trial
08/22/2014            (9)      Juanita Pruneda                     d 8/12/14 ck 1605 funds for 1/2 monthly note pmt         1121-000            $153.00                                      $1,007.92
08/31/2014                     Integrity Bank                      Bank Service Fee                                         2600-000                                  $1.45                  $1,006.47
09/24/2014            (9)      Juanita Pruneda                     d 9/12/14 ck 1613 funds for 1/2 monthly note pmt         1129-000            $153.00                                      $1,159.47
09/30/2014                     Integrity Bank                      Bank Service Fee                                         2600-000                                  $1.61                  $1,157.86
10/31/2014                     Integrity Bank                      Bank Service Fee                                         2600-000                                  $1.86                  $1,156.00




                                                                                                                           SUBTOTALS           $1,224.00             $68.00
                                     14-10026-tmd Doc#80 Filed 05/11/20 Entered
                                                                          FORM  05/11/20
                                                                                  2      10:53:37 Main Document Pg Page
                                                                                                                   12 No:
                                                                                                                        of 2                                                          Exhibit 9
                                                                             20
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          14-10026-TMD                                                                                 Trustee Name:                      Ron Satija
 Case Name:                        LOPEZ, VALERIE GARZA                                                                         Bank Name:                         Independent Bank
Primary Taxpayer ID #:             **-***7038                                                                                   Checking Acct #:                  ******0026
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:
For Period Beginning:              1/6/2014                                                                                     Blanket bond (per case limit):     $89,692,000.00
For Period Ending:                 5/6/2020                                                                                     Separate bond (if applicable):

       1                2                              3                                         4                                                    5               6                       7

   Transaction       Check /                         Paid to/            Description of Transaction                              Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                      Received From                                                                 Tran Code            $                $


11/17/2014                     First State Bank                   d 11/17/14 ck 3360 settlement pmt by David Lopez                  *              $25,000.00                                 $26,156.00
                                                                  related to order dated 11/03/14 dkt 48
                      {2}                                         d 11/17/14 ck 3360 settlement pmt by             $17,000.00    1141-000                                                     $26,156.00
                                                                  David Lopez related to order dated
                                                                  11/03/14 dkt 48
                      {13}                                        d 11/17/14 ck 3360 settlement pmt by              $1,000.00    1141-000                                                     $26,156.00
                                                                  David Lopez related to order dated
                                                                  11/03/14 dkt 48
                      {14}                                        d 11/17/14 ck 3360 settlement pmt by                $250.00    1141-000                                                     $26,156.00
                                                                  David Lopez related to order dated
                                                                  11/03/14 dkt 48
                      {16}                                        d 11/17/14 ck 3360 settlement pmt by                $250.00    1141-000                                                     $26,156.00
                                                                  David Lopez related to order dated
                                                                  11/03/14 dkt 48
                      {18}                                        d 11/17/14 ck 3360 settlement pmt by                $750.00    1141-000                                                     $26,156.00
                                                                  David Lopez related to order dated
                                                                  11/03/14 dkt 48
                      {19}                                        d 11/17/14 ck 3360 settlement pmt by              $1,250.00    1141-000                                                     $26,156.00
                                                                  David Lopez related to order dated
                                                                  11/03/14 dkt 48
                      {21}                                        d 11/17/14 ck 3360 settlement pmt by              $4,500.00    1141-000                                                     $26,156.00
                                                                  David Lopez related to order dated
                                                                  11/03/14 dkt 48
11/17/2014            (9)      Juanita Pruneda                    d 10/9/14 ck 1622 funds for 1/2 monthly note pmt               1129-000            $153.00                                  $26,309.00
11/24/2014            (9)      Juanita Pruneda                    d 11/7/14 ck 1633 funds for 1/2 monthly note pmt               1121-000            $153.00                                  $26,462.00
11/30/2014                     Integrity Bank                     Bank Service Fee                                               2600-000                                  $17.51             $26,444.49
12/22/2014            (9)      Juanita Pruneda                    d 12/11/14 ck 1641 funds for 1/2 monthly note pmt              1121-000            $153.00                                  $26,597.49
12/31/2014                     Integrity Bank                     Bank Service Fee                                               2600-000                                  $42.70             $26,554.79
01/27/2015            (9)      Juanita Pruneda                    d 1/12/15 ck 1648 funds for 1/2 monthly note pmt               1121-000            $153.00                                  $26,707.79
01/31/2015                     Integrity Bank                     Bank Service Fee                                               2600-000                                  $42.83             $26,664.96
02/20/2015            (9)      Juanita Pruneda                    d 2/12/15 ck 1653 funds for 1/2 monthly note pmt               1121-000            $153.00                                  $26,817.96


                                                                                                                                SUBTOTALS          $25,765.00             $103.04
                                      14-10026-tmd Doc#80 Filed 05/11/20 Entered
                                                                           FORM  05/11/20
                                                                                   2      10:53:37 Main Document Pg Page
                                                                                                                    13 No:
                                                                                                                         of 3                                                 Exhibit 9
                                                                              20
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          14-10026-TMD                                                                         Trustee Name:                      Ron Satija
 Case Name:                        LOPEZ, VALERIE GARZA                                                                 Bank Name:                         Independent Bank
Primary Taxpayer ID #:             **-***7038                                                                           Checking Acct #:                  ******0026
Co-Debtor Taxpayer ID #:                                                                                                Account Title:
For Period Beginning:              1/6/2014                                                                             Blanket bond (per case limit):     $89,692,000.00
For Period Ending:                 5/6/2020                                                                             Separate bond (if applicable):

       1                2                                    3                                         4                                     5                6                       7

   Transaction       Check /                            Paid to/            Description of Transaction                   Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                         Received From                                                      Tran Code            $                $


02/28/2015                     Integrity Bank                        Bank Service Fee                                    2600-000                                  $38.89             $26,779.07
03/24/2015            (9)      Juanita Pruneda                       d 3/12/15 ck 1668 funds for 1/2 monthly note pmt    1121-000            $153.00                                  $26,932.07
03/24/2015           7002      International Sureties, Ltd           2015 Bond inv d 03-23-15                            2300-000                                  $11.40             $26,920.67
03/31/2015                     Integrity Bank                        Bank Service Fee                                    2600-000                                  $43.24             $26,877.43
04/24/2015            (9)      Juanita Pruneda                       d 4/17/15 ck 1681 note receivable                   1121-000            $153.00                                  $27,030.43
04/30/2015                     Integrity Bank                        Bank Service Fee                                    2600-000                                  $41.96             $26,988.47
05/26/2015            (9)      Juanita Pruneda                       d 5/12/15 ck 1689 pmt plan funds rec'd              1221-000            $153.00                                  $27,141.47
05/31/2015                     Integrity Bank                        Bank Service Fee                                    2600-000                                  $43.56             $27,097.91
06/19/2015            (9)      Juanita Pruneda                       d 6/12/15 ck 1698 note pmt rec'd                    1121-000            $153.00                                  $27,250.91
06/30/2015                     Integrity Bank                        Bank Service Fee                                    2600-000                                  $42.35             $27,208.56
07/30/2015                     Integrity Bank                        Bank Service Fee                                    2600-000                                  $42.46             $27,166.10
08/13/2015            (9)      Juanita Pruneda                       d 7/12/15 ck 0527 note pmt rec'd                    1121-000            $153.00                                  $27,319.10
08/31/2015                     Integrity Bank                        Bank Service Fee                                    2600-000                                  $45.26             $27,273.84
09/02/2015            (9)      Juanita Pruneda                       d 8/12/15 ck 0534 note pmt rec'd                    1121-000            $153.00                                  $27,426.84
09/30/2015                     Integrity Bank                        Bank Service Fee                                    2600-000                                  $42.78             $27,384.06
10/21/2015            (9)      Juanita Pruneda                       d 9/10/15 ck 1743 note payment                      1121-000            $153.00                                  $27,537.06
10/26/2015            (9)      Juanita Pruneda                       d 10/12/15 ck 1748 note payment                     1121-000            $153.00                                  $27,690.06
10/31/2015                     Integrity Bank                        Bank Service Fee                                    2600-000                                  $44.28             $27,645.78
11/27/2015            (9)      Juanita Pruneda                       d 11/12/15 ck 1755 note pmt rec'd                   1121-000            $153.00                                  $27,798.78
11/30/2015                     Integrity Bank                        Bank Service Fee                                    2600-000                                  $43.15             $27,755.63
12/31/2015                     Integrity Bank                        Bank Service Fee                                    2600-000                                  $44.76             $27,710.87
01/11/2016            (9)      Juanita Pruneda                       d 12/17/15 ck 1706 note pmt                         1121-000            $153.00                                  $27,863.87
01/31/2016                     Integrity Bank                        Bank Service Fee                                    2600-000                                  $44.79             $27,819.08
02/15/2016            (9)      Juanita Pruneda                       d 1/21/16 ck1714 note pmt rec'd                     1121-000            $153.00                                  $27,972.08
02/24/2016           7003      International Sureties, Ltd           Bond #016017995 period 03/01/16 to 03/01/17         2300-000                                  $14.24             $27,957.84
02/26/2016            (9)      Juanita Pruneda                       d 2/12/16 ck 1718 note pmt rec'd                    1121-000            $153.00                                  $28,110.84
02/29/2016                     Integrity Bank                        Bank Service Fee                                    2600-000                                  $42.08             $28,068.76


                                                                                                                        SUBTOTALS           $1,836.00             $585.20
                                     14-10026-tmd Doc#80 Filed 05/11/20 Entered
                                                                          FORM  05/11/20
                                                                                  2      10:53:37 Main Document Pg Page
                                                                                                                   14 No:
                                                                                                                        of 4                                                                 Exhibit 9
                                                                             20
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          14-10026-TMD                                                                                        Trustee Name:                      Ron Satija
 Case Name:                        LOPEZ, VALERIE GARZA                                                                                Bank Name:                         Independent Bank
Primary Taxpayer ID #:             **-***7038                                                                                          Checking Acct #:                  ******0026
Co-Debtor Taxpayer ID #:                                                                                                               Account Title:
For Period Beginning:              1/6/2014                                                                                            Blanket bond (per case limit):     $89,692,000.00
For Period Ending:                 5/6/2020                                                                                            Separate bond (if applicable):

       1                2                              3                                            4                                                       5                6                       7

   Transaction       Check /                         Paid to/            Description of Transaction                                     Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                      Received From                                                                        Tran Code            $                $


03/31/2016                     Integrity Bank                     Bank Service Fee                                                      2600-000                                 $45.27              $28,023.49
04/15/2016            (9)      Juanita Pruneda                    d 3/8/16 ck 1729 note pmt rec'd                                       1121-000            $153.00                                  $28,176.49
04/27/2016            (9)      Juanita Pruneda                    d 4/4/16 ck 1766 note payment                                         1121-000            $153.00                                  $28,329.49
04/30/2016                     Integrity Bank                     Bank Service Fee                                                      2600-000                                 $43.86              $28,285.63
05/31/2016                     Integrity Bank                     Bank Service Fee                                                      2600-000                                 $45.62              $28,240.01
06/10/2016            (9)      Juanita Pruneda                    d 5/11/16 ck 1775 note pmt                                            1121-000            $153.00                                  $28,393.01
06/10/2016            (24)     Debtor                             ck 876 d 05/19/16 pmt plan tax refund                                 1124-000             $75.00                                  $28,468.01
06/29/2016            (9)      Juanita Pruneda                    d 6/12/16 ck 1784 note pmt                                            1121-000            $153.00                                  $28,621.01
06/29/2016            (24)     Debtor                             ck 899 d 06/24/16 tax refund                                          1124-000             $75.00                                  $28,696.01
06/30/2016                     Integrity Bank                     Bank Service Fee                                                      2600-000                                 $44.30              $28,651.71
07/11/2016           7004      Catherine Curtis                   fees & exp per odr d 07/08/16 dkt 60                                     *                                 $10,073.22              $18,578.49
                                                                  Curtis Law Firm PLLC - fees & exp per                  $(9,478.75)    3210-600                                                     $18,578.49
                                                                  odr d 07/08/16 dkt 60
                                                                  Curtis Law Firm PLLC - fees & exp per                   $(594.47)     3220-610                                                     $18,578.49
                                                                  odr d 07/08/16 dkt 60
07/29/2016            (9)      Juanita Pruneda                    d 7/29/16 ck 1792 note pmt rec'd                                      1121-000            $153.00                                  $18,731.49
07/29/2016            (24)     Debtor                             d 7/15/16 ck 917 pmt plan funds rec'd for tax refund                  1224-000             $75.00                                  $18,806.49
07/31/2016                     Integrity Bank                     Bank Service Fee                                                      2600-000                                 $38.88              $18,767.61
08/31/2016                     Integrity Bank                     Bank Service Fee                                                      2600-000                                 $30.27              $18,737.34
09/16/2016            (9)      Juanita Pruneda                    d 8/12/16 ck 1797 note pmt rec'd                                      1121-000            $153.00                                  $18,890.34
09/16/2016            (24)     Debtor                             d 8/19/16 ck 944 pmt plan funds rec'd                                 1224-000             $75.00                                  $18,965.34
09/30/2016            (9)      Juanita Pruneda                    d 9/9/16 ck 1802 note pmt rec'd                                       1121-000            $153.00                                  $19,118.34
09/30/2016            (24)     Debtor                             d 9/16/16 ck 957 pmt plan funds rec'd                                 1224-000             $75.00                                  $19,193.34
09/30/2016                     Integrity Bank                     Bank Service Fee                                                      2600-000                                 $29.38              $19,163.96
10/21/2016            (9)      Juanita Pruneda                    d 10/12/16 ck 1808 note pmt                                           1121-000            $153.00                                  $19,316.96
10/21/2016            (24)     Debtor                             d 10/13/16 ck 988 pmt plan funds rec'd                                1224-000             $75.00                                  $19,391.96
10/31/2016                     Integrity Bank                     Bank Service Fee                                                      2600-000                                 $30.96              $19,361.00
11/30/2016                     Integrity Bank                     Bank Service Fee                                                      2600-000                                 $30.22              $19,330.78

                                                                                                                                       SUBTOTALS           $1,674.00         $10,411.98
                                      14-10026-tmd Doc#80 Filed 05/11/20 Entered
                                                                           FORM  05/11/20
                                                                                   2      10:53:37 Main Document Pg Page
                                                                                                                    15 No:
                                                                                                                         of 5                                                               Exhibit 9
                                                                              20
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          14-10026-TMD                                                                                       Trustee Name:                      Ron Satija
 Case Name:                        LOPEZ, VALERIE GARZA                                                                               Bank Name:                         Independent Bank
Primary Taxpayer ID #:             **-***7038                                                                                         Checking Acct #:                  ******0026
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:
For Period Beginning:              1/6/2014                                                                                           Blanket bond (per case limit):     $89,692,000.00
For Period Ending:                 5/6/2020                                                                                           Separate bond (if applicable):

       1                2                                    3                                        4                                                    5                6                       7

   Transaction       Check /                            Paid to/             Description of Transaction                                Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                         Received From                                                                    Tran Code            $                $


12/06/2016            (9)      Juanita Pruneda                       d 11/29/16 ck 1819 note pmt rec'd                                 1121-000            $153.00                                  $19,483.78
12/06/2016            (24)     Debtor                                d 11/14/16 ck 1015 pmt plan funds rec'd                           1224-000             $75.00                                  $19,558.78
12/31/2016                     Integrity Bank                        Bank Service Fee                                                  2600-000                                  $31.46             $19,527.32
01/02/2017            (9)      Juanita Pruneda                       pmt processed after bids closed to be sent to buyerd              1121-000            $153.00                                  $19,680.32
                                                                     12/2/16 ck 1822 note pmt
01/02/2017            (24)     Debtor                                d 12/9/16 ck 1025 pmt plan funds rec'd                            1224-000             $75.00                                  $19,755.32
01/31/2017                     Integrity Bank                        Bank Service Fee                                                  2600-000                                  $31.83             $19,723.49
02/05/2017            (9)      Juanita Pruneda                       d 1/13/17 ck 1831 note pmt rec'd                                  1121-000            $153.00                                  $19,876.49
02/05/2017            (24)     Debtor                                d 1/20/17 ck 1056 pmt plan funds rec'd                            1224-000             $75.00                                  $19,951.49
02/28/2017                     Integrity Bank                        Bank Service Fee                                                  2600-000                                  $28.99             $19,922.50
03/03/2017            (9)      Juanita Pruneda                       d 2/23/17 ck 1838 note pmt rec'd                                  1121-000            $153.00                                  $20,075.50
03/03/2017            (24)     Debtor                                d 2/23/17 ck 1075 pmt plan funds rec'd                            1224-000             $75.00                                  $20,150.50
03/03/2017           7005      International Sureties, Ltd           Bond dated 03/01/2017                                             2300-000                                   $4.29             $20,146.21
03/31/2017                     Integrity Bank                        Bank Service Fee                                                  2600-000                                  $32.40             $20,113.81
04/01/2017            (9)      Juanita Pruneda                       d 3/20/17 ck 1845 note pmt                                        1121-000            $153.00                                  $20,266.81
04/01/2017            (24)     Debtor                                d 3/21/17 ck 1101 pmt plan funds rec'd                            1224-000             $75.00                                  $20,341.81
04/21/2017            (9)      Juanita Pruneda                       d 4/10/17 ck 1853 note pmt rec'd                                  1121-000            $153.00                                  $20,494.81
04/21/2017            (24)     Debtor                                d 4/14/17 ck 1116 pmt plan funds rec'd                            1224-000             $42.00                                  $20,536.81
04/30/2017                     Integrity Bank                        Bank Service Fee                                                  2600-000                                  $31.78             $20,505.03
05/31/2017            (9)      Juanita Pruneda                       d 5/22/17 ck 1864 note pmt                                        1121-000            $153.00                                  $20,658.03
05/31/2017                     Integrity Bank                        Bank Service Fee                                                  2600-000                                  $30.46             $20,627.57
06/30/2017                     Integrity Bank                        Bank Service Fee                                                  2600-000                                  $29.65             $20,597.92
07/10/2017                     Juanita Pruneda                       d 6/19/17 ck 1872 note payment                                       *                $153.00                                  $20,750.92
                      {9}                                            note pmt                                               $145.00    1121-000                                                     $20,750.92
                      {9}                                            pmt processed after bids closed to be sent               $8.00    1121-000                                                     $20,750.92
                                                                     to buyer
07/10/2017            (26)     Debtor                                d 6/8/17 ck 1157 pmt plan funds rec'd                             1224-000                $8.67                                $20,759.59
07/31/2017                     Integrity Bank                        Bank Service Fee                                                  2600-000                                  $30.75             $20,728.84

                                                                                                                                      SUBTOTALS           $1,649.67             $251.61
                                      14-10026-tmd Doc#80 Filed 05/11/20 Entered
                                                                           FORM  05/11/20
                                                                                   2      10:53:37 Main Document Pg Page
                                                                                                                    16 No:
                                                                                                                         of 6                                                                         Exhibit 9
                                                                              20
                                                                            CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          14-10026-TMD                                                                                                 Trustee Name:                      Ron Satija
 Case Name:                        LOPEZ, VALERIE GARZA                                                                                         Bank Name:                         Independent Bank
Primary Taxpayer ID #:             **-***7038                                                                                                   Checking Acct #:                  ******0026
Co-Debtor Taxpayer ID #:                                                                                                                        Account Title:
For Period Beginning:              1/6/2014                                                                                                     Blanket bond (per case limit):     $89,692,000.00
For Period Ending:                 5/6/2020                                                                                                     Separate bond (if applicable):

       1                2                                    3                                              4                                                        5                6                       7

   Transaction       Check /                            Paid to/                   Description of Transaction                                    Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                         Received From                                                                              Tran Code            $                $


08/25/2017           7006      Clerk of Court - Western District - Austin   filing fee for MTS filed 07/28/17                                    2700-003                                 $181.00             $20,547.84
                               Division
08/30/2017           7006      VOID: Clerk of Court - Western District -    VOID filing fee for MTS filed 07/28/17                               2700-003                                 ($181.00)           $20,728.84
                               Austin Division                              (TTE wrote personal chk will reimburse through
                                                                            expenses.)
08/31/2017                     Integrity Bank                               Bank Service Fee                                                     2600-000                                   $30.79            $20,698.05
09/08/2017                     Sid Bellamy                                  d 9/8/17 ck 1000362122 pmt per sale order d 08/22/17                    *              $3,809.00                                  $24,507.05
                                                                            dkt 63 with offset for subsequent pmt made per order
                                                                            terms
                      {9}                                                                                                          $4,888.00     1121-002                                                     $24,507.05
                                                                            12/06/16 $153.00 pmt processed after                   $(153.00)     8500-002                                                     $24,507.05
                                                                            bids closed
                                                                            01/02/17 $153.00 pmt processed after                   $(153.00)     8500-002                                                     $24,507.05
                                                                            bids closed
                                                                            02/05/17 $153.00 pmt processed after                   $(153.00)     8500-002                                                     $24,507.05
                                                                            bids closed
                                                                            03/03/17 $153.00 pmt processed after                   $(153.00)     8500-002                                                     $24,507.05
                                                                            bids closed
                                                                            04/01/17 $153.00 pmt processed after                   $(153.00)     8500-002                                                     $24,507.05
                                                                            bids closed
                                                                            04/21/17 $153.00 pmt processed after                   $(153.00)     8500-002                                                     $24,507.05
                                                                            bids closed
                                                                            05/31/17 $153.00 pmt processed after                   $(153.00)     8500-002                                                     $24,507.05
                                                                            bids closed
                                                                            07/10/17 $153.00 pmt processed after                      $(8.00)    8500-002                                                     $24,507.05
                                                                            bids closed
09/30/2017                     Integrity Bank                               Bank Service Fee                                                     2600-000                                   $33.23            $24,473.82
10/03/2017           7007      International Sureties, Ltd                  Bond Inv 016071777 period 10/01/17 to 10/01/18                       2300-000                                    $6.87            $24,466.95
10/03/2017           7008      International Sureties, Ltd                  Duplicate Check prepared in error - Bond Inv 016071777               2300-003                                    $6.87            $24,460.08
                                                                            period 10/01/17 to 10/01/18
10/03/2017           7008      VOID: International Sureties, Ltd            Duplicate Check prepared in error                                    2300-003                                   ($6.87)           $24,466.95


                                                                                                                                                SUBTOTALS           $3,809.00              $70.89
                                      14-10026-tmd Doc#80 Filed 05/11/20 Entered
                                                                           FORM  05/11/20
                                                                                   2      10:53:37 Main Document Pg Page
                                                                                                                    17 No:
                                                                                                                         of 7                                                               Exhibit 9
                                                                              20
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          14-10026-TMD                                                                                      Trustee Name:                      Ron Satija
 Case Name:                        LOPEZ, VALERIE GARZA                                                                              Bank Name:                         Independent Bank
Primary Taxpayer ID #:             **-***7038                                                                                        Checking Acct #:                  ******0026
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:
For Period Beginning:              1/6/2014                                                                                          Blanket bond (per case limit):     $89,692,000.00
For Period Ending:                 5/6/2020                                                                                          Separate bond (if applicable):

       1                2                                    3                                      4                                                     5                6                        7

   Transaction       Check /                            Paid to/            Description of Transaction                                Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                         Received From                                                                   Tran Code            $                $


10/31/2017                     Integrity Bank                        Bank Service Fee                                                 2600-000                                    $36.36            $24,430.59
11/30/2017                     Integrity Bank                        Bank Service Fee                                                 2600-000                                    $35.13            $24,395.46
12/31/2017                     Integrity Bank                        Bank Service Fee                                                 2600-000                                    $36.24            $24,359.22
01/31/2018                     Integrity Bank                        Bank Service Fee                                                 2600-000                                    $36.19            $24,323.03
02/28/2018                     Integrity Bank                        Bank Service Fee                                                 2600-000                                    $32.64            $24,290.39
03/31/2018                     Integrity Bank                        Bank Service Fee                                                 2600-000                                    $36.09            $24,254.30
04/30/2018                     Integrity Bank                        Bank Service Fee                                                 2600-000                                    $34.87            $24,219.43
05/31/2018                     Integrity Bank                        Bank Service Fee                                                 2600-000                                    $35.98            $24,183.45
06/30/2018                     Integrity Bank                        Bank Service Fee                                                 2600-000                                    $34.77            $24,148.68
07/05/2018           7009      John Mosley                           Odr pay fees & exp d 06/18/18 dkt 70                                *                                      $705.50             $23,443.18
                                                                     John Mosley - Odr pay fees & exp d                  $(680.00)    3410-000                                                      $23,443.18
                                                                     06/18/18 dkt 70
                                                                     John Mosley - Odr pay fees & exp d                   $(25.50)    3420-000                                                      $23,443.18
                                                                     06/18/18 dkt 70
07/31/2018                     Integrity Bank                        Bank Service Fee                                                 2600-000                                    $35.88            $23,407.30
08/05/2018                     Independent Bank                      Bank Service Fee                                                 2600-000                                     $5.78            $23,401.52
08/06/2018                     Independent Bank                      Bank Service Fee                                                 2600-000                                    ($5.78)           $23,407.30
08/31/2018                     Independent Bank                      Bank Service Fee                                                 2600-000                                  $409.62             $22,997.68
09/05/2018                     Independent Bank                      Bank Service Fee                                                 2600-000                                 ($409.62)            $23,407.30
09/06/2018                     Independent Bank                      Bank Service Fee                                                 2600-000                                    $34.79            $23,372.51
10/04/2018           7010      International Sureties, Ltd           2018 Bond Inv 016071777                                          2300-000                                     $7.68            $23,364.83
06/21/2019            7011     Ron Satija                            Trustee Compensation                                             2100-000                                 $4,345.77            $19,019.06
06/21/2019           7012      Ron Satija                            Trustee Expenses                                                 2200-000                                 $2,362.95            $16,656.11
06/21/2019           7013      American InfoSource LP                Account Number: 9962/TD Bank; Claim #: 2; Amount                 7100-000                                 $1,289.09            $15,367.02
                                                                     Allowed: 8,045.64;
06/21/2019           7014      Quantum3 Group LLC                    Account Number: 6271/Avenue/Comenity; Claim #: 3;                7100-000                                    $70.44            $15,296.58
                                                                     Amount Allowed: 439.65;
06/21/2019           7015      Quantum3 Group LLC                    Account Number: 2953/Chadwicks/Comenity; Claim #: 4;             7100-000                                  $190.50             $15,106.08
                                                                     Amount Allowed: 1,189.00;
                                                                                                                                     SUBTOTALS                $0.00            $9,360.87
                                      14-10026-tmd Doc#80 Filed 05/11/20 Entered
                                                                           FORM  05/11/20
                                                                                   2      10:53:37 Main Document Pg Page
                                                                                                                    18 No:
                                                                                                                         of 8                                                             Exhibit 9
                                                                              20
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          14-10026-TMD                                                                                     Trustee Name:                      Ron Satija
 Case Name:                        LOPEZ, VALERIE GARZA                                                                             Bank Name:                         Independent Bank
Primary Taxpayer ID #:             **-***7038                                                                                       Checking Acct #:                  ******0026
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:
For Period Beginning:              1/6/2014                                                                                         Blanket bond (per case limit):     $89,692,000.00
For Period Ending:                 5/6/2020                                                                                         Separate bond (if applicable):

       1                2                                   3                                     4                                                      5                6                       7

   Transaction       Check /                         Paid to/             Description of Transaction                                 Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                      Received From                                                                     Tran Code            $                $


06/21/2019           7016      Quantum3 Group LLC                  Account Number: 7445/OneStop/Comenity; Claim #: 5;                7100-000                                 $129.38             $14,976.70
                                                                   Amount Allowed: 807.52;
06/21/2019           7017      Capital Recovery V, LLC             Account Number: 4900/Dillards/Amex; Claim #: 6;                   7100-000                                 $975.37             $14,001.33
                                                                   Amount Allowed: 6,087.68;
06/21/2019           7018      Capital Recovery V, LLC             Account Number: 4824/Walmart; Claim #: 7; Amount                  7100-000                                 $368.01             $13,633.32
                                                                   Allowed: 2,296.92;
06/21/2019           7019      Progeny II, Inc.                    Account Number: prom note; Claim #: 8; Amount                     7100-000                             $13,633.32                     $0.00
                                                                   Allowed: 85,090.79;
03/14/2020           7017      STOP PAYMENT: Capital Recovery V,   Stop Payment for Check# 7017                                      7100-004                                 ($975.37)                $975.37
                               LLC
03/14/2020           7018      STOP PAYMENT: Capital Recovery V,   Stop Payment for Check# 7018                                      7100-004                                 ($368.01)               $1,343.38
                               LLC
03/14/2020           7019      STOP PAYMENT: Progeny II, Inc.      Stop Payment for Check# 7019                                      7100-004                            ($13,633.32)             $14,976.70
03/14/2020           7020      Clerk, US Bankruptcy Court          Unclaimed Funds                                                      *                                 $14,976.70                     $0.00
                                                                   Claim Amount                                        $(975.37)     7100-001                                                            $0.00
                                                                   Claim Amount                                        $(368.01)     7100-001                                                            $0.00
                                                                   Claim Amount                                      $(13,633.32)    7100-001                                                            $0.00




                                                                                                                                    SUBTOTALS                $0.00        $15,106.08
                                    14-10026-tmd Doc#80 Filed 05/11/20 Entered
                                                                         FORM  05/11/20
                                                                                 2      10:53:37 Main Document Pg Page
                                                                                                                  19 No:
                                                                                                                       of 9                                                              Exhibit 9
                                                                            20
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          14-10026-TMD                                                                                  Trustee Name:                         Ron Satija
Case Name:                        LOPEZ, VALERIE GARZA                                                                          Bank Name:                            Independent Bank
Primary Taxpayer ID #:            **-***7038                                                                                    Checking Acct #:                      ******0026
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:
For Period Beginning:             1/6/2014                                                                                      Blanket bond (per case limit):        $89,692,000.00
For Period Ending:                5/6/2020                                                                                      Separate bond (if applicable):

      1                 2                                3                                       4                                                      5                 6                      7

  Transaction        Check /                          Paid to/           Description of Transaction                              Uniform           Deposit          Disbursement              Balance
     Date             Ref. #                       Received From                                                                Tran Code            $                   $


                                                                                   TOTALS:                                                            $35,957.67          $35,957.67                    $0.00
                                                                                       Less: Bank transfers/CDs                                            $0.00               $0.00
                                                                                   Subtotal                                                           $35,957.67          $35,957.67
                                                                                       Less: Payments to debtors                                           $0.00               $0.00
                                                                                   Net                                                                $35,957.67          $35,957.67



                     For the period of 1/6/2014 to 5/6/2020                                                  For the entire history of the account between 06/02/2014 to 5/6/2020

                     Total Compensable Receipts:                   $32,148.67                                Total Compensable Receipts:                                $32,148.67
                     Total Non-Compensable Receipts:                $4,888.00                                Total Non-Compensable Receipts:                             $4,888.00
                     Total Comp/Non Comp Receipts:                 $37,036.67                                Total Comp/Non Comp Receipts:                              $37,036.67
                     Total Internal/Transfer Receipts:                  $0.00                                Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:              $35,957.67                                Total Compensable Disbursements:                           $35,957.67
                     Total Non-Compensable Disbursements:           $1,079.00                                Total Non-Compensable Disbursements:                        $1,079.00
                     Total Comp/Non Comp Disbursements:            $37,036.67                                Total Comp/Non Comp Disbursements:                         $37,036.67
                     Total Internal/Transfer Disbursements:             $0.00                                Total Internal/Transfer Disbursements:                          $0.00
                                    14-10026-tmd Doc#80 Filed 05/11/20 Entered
                                                                         FORM  05/11/20
                                                                                 2      10:53:37 Main Document Pg Page
                                                                                                                  20 No:
                                                                                                                       of 10                                                        Exhibit 9
                                                                            20
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         14-10026-TMD                                                                              Trustee Name:                         Ron Satija
Case Name:                       LOPEZ, VALERIE GARZA                                                                      Bank Name:                            Independent Bank
Primary Taxpayer ID #:           **-***7038                                                                                Checking Acct #:                      ******0026
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:
For Period Beginning:            1/6/2014                                                                                  Blanket bond (per case limit):        $89,692,000.00
For Period Ending:               5/6/2020                                                                                  Separate bond (if applicable):

      1                 2                                3                                     4                                                 5                   6                      7

  Transaction        Check /                         Paid to/          Description of Transaction                           Uniform           Deposit          Disbursement              Balance
     Date             Ref. #                      Received From                                                            Tran Code            $                   $




                                                                                                                                                                          NET              ACCOUNT
                                                                                 TOTAL - ALL ACCOUNTS                               NET DEPOSITS                     DISBURSE             BALANCES

                                                                                                                                              $35,957.67            $35,957.67                     $0.00




                     For the period of 1/6/2014 to 5/6/2020                                             For the entire history of the case between 01/06/2014 to 5/6/2020

                     Total Compensable Receipts:                  $32,148.67                            Total Compensable Receipts:                                $32,148.67
                     Total Non-Compensable Receipts:               $4,888.00                            Total Non-Compensable Receipts:                             $4,888.00
                     Total Comp/Non Comp Receipts:                $37,036.67                            Total Comp/Non Comp Receipts:                              $37,036.67
                     Total Internal/Transfer Receipts:                 $0.00                            Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:             $35,957.67                            Total Compensable Disbursements:                           $35,957.67
                     Total Non-Compensable Disbursements:          $1,079.00                            Total Non-Compensable Disbursements:                        $1,079.00
                     Total Comp/Non Comp Disbursements:           $37,036.67                            Total Comp/Non Comp Disbursements:                         $37,036.67
                     Total Internal/Transfer Disbursements:            $0.00                            Total Internal/Transfer Disbursements:                          $0.00




                                                                                                                        /s/ RON SATIJA
                                                                                                                        RON SATIJA
